JOHNSON, District Judge.
This is a petition to review orders of the referee allowing fees and expenses in the above proceeding. The objections are (1) that sheriff’s costs of $29.70 on a judgment unreached in distribution, should not be allowed; (2) that the attorney for the trustee was not properly appointed and therefore is not entitled to compensation; (3) that the allowance of $135 to the attorney for the trustee is excessive; (4) that the allowance of $75 to the attorney for the bankrupt is excessive.
After a careful consideration of all the facts in the case this Court is of the opinion that the objections are without merit, and the petition for review must be refused. The sheriff’s costs were properly allowed as costs in the administration of the above estate, even though the judgment itself was not reached in the matter of distribution. There was a substantial compliance with the Bankruptcy Law and the General Orders in Bankruptcy relating to appointment of an attorney for the trustee. The referee is fully empowered to appoint such attorney on proper showing of necessity, which was made here. The matter of allowance of fees to attorneys is *651primarily for the referee, whose findings will not be reversed except for a showing of manifest error and abuse of discretion in their allowance. Such a showing has not been made in this case. Due to the peculiar nature of the case the Referee has concluded that the attorney for the trustee and the attorney for the bankrupt are entitled to the fees he has allowed them, and this Court is not convinced that there is manifest error in the referee’s findings on this point.
Therefore, it is ordered that the petition for review be, and the same is hereby, dismissed, and the referee’s orders for allowance of fees and expenses, be and the same is hereby, confirmed. It is further ordered that the trustee make distribution in accordance with the orders heretofore made by the referee.